Citation Nr: 1823579	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-40 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for herniated nucleus pulposus L4-5 with spondylosis and degenerative disc disease at L4-5 and L5-S1.

2. Entitlement to a rating in excess of 10 percent for left leg foot drop and numbness.

3. Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1975 to August 1995.

These matters come before the Board of Veterans' Appeals on appeal from a October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (herein, Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied the Veteran's claim for an increase rating for his service-connected back disability.  The Veteran timely appealed

During the appeal period, the AOJ also granted service connection for the neurological impairment caused by the Veteran's back disability.  See Rating Decisions dated September 2013.  Although the Veteran did not disagree with the assigned ratings for his left leg foot drop and right leg radiculopathy, VA regulation requires that the neurological impairment associated with an appellant's spinal disability be evaluated when evaluating the severity of the spinal disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 1.  Thus, the Board has expanded the appeal to include the issues of entitlement to higher ratings for the left foot drop and right leg radiculopathy.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

At the Board hearing, the Veteran testified as to the impact his spine disability has on his ability to work.  However, the Veteran did not assert that he is unemployable and he testified that he was currently gainfully employed.  Thus, the Board concludes that a claim for TDIU is not raised by the rating issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In order to afford the Veteran every possible consideration, additional development is required prior to appellate adjudication.

Specifically, the Board finds that a contemporaneous examination is necessary to ascertain the current severity of the Veteran's spinal disability and associated neurological impairments.  The Veteran was last afforded a VA examination in July 2015.  Since that time, the Veteran has undergone two surgeries for his spinal surgeries.  The Veteran also testified as to the increase in both his orthopedic and neurological symptomatology.  As such, upon remand, the AOJ should schedule the Veteran for another VA examination to assess the current severity of his disabilities.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and with their help, identify and obtain any outstanding VA or private treatment records relevant to the claims on appeal, to include all records related to the Veteran's surgeries and convalescence.  Associate any obtained records with the claims file.

2. Upon completion of records development, schedule the Veteran for a VA examination to determine the severity of his service-connected spinal disability, left foot drop, and right lower extremity radiculopathy.  The Veteran's electronic claims file must be made available for review.  

The examiner is asked to list all diagnoses related to the Veteran's spinal disability manifested during the appeal period.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Non-weight bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

The examiner should also identify and evaluate any neurologic manifestations of service-connected spine disability.

3. After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issues on appeal in light of all additional evidence received.  If any benefits sought on appeal are not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

